          Case 1:20-cv-06625-PAE Document 7 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OPEN SOCIETY JUSTICE INITIATIVE,

                                        Plaintiff,                      20 Civ. 6625 (PAE)
                        -v-
                                                                              ORDER
 OFFICE OF THE DIRECTOR OF NATIONAL
 INTELLIGENCE,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the Complaint in this matter and has determined that it is related

to the FOIA litigation pending before the Court in Open Society Justice Initiative v. Central

Intelligence Agency, et al., No. 19 Civ. 234 (PAE) (BCM). To assure the efficient and

coordinated litigation of these matters, the Court directs counsel to promptly meet and confer,

and to submit a joint letter by September 3, 2020, setting out the parties’ views as to a plan for

the prompt adjudication of the claims in the newly filed case.


       SO ORDERED.

                                                                 PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 21, 2020
       New York, New York
